DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

April 12, 2013

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services

SUBJECT:

New Technical Assistance Center for States on Medicaid Managed Care

The Centers for Medicare & Medicaid Services (CMS) is pleased to announce the new Medicaid
Managed Care Technical Assistance Center on Medicaid.gov. In collaboration with Mathematica
Policy Research, Centers for Health Care Strategies, Manatt Health Solutions, and the National
Committee for Quality Assurance (NCQA), CMS will provide individualized technical assistance to
the states on managed care program operations, including planning and procurement, benefit design
and serving the needs of complex populations, access and quality, and the use of data for program
oversight and management. The Medicaid Managed Care Technical Assistance Center is part of
CMS’s larger efforts to provide comprehensive information and guidance on Medicaid managed care
program operations.
In the coming months, the managed care content on Medicaid.gov will include enhanced state
profiles, a map depicting managed care penetration, and new issue briefs and toolkits. To request
individualized technical assistance, please visit http://medicaid.gov/Medicaid-CHIP-ProgramInformation/By-Topics/Delivery-Systems/Managed-Care/Request-Managed-Care-TechnicalAssistance.html and submit the completed technical assistance request form
to ManagedCareTA@cms.hhs.gov.
I hope you find this new resource useful as you operate Medicaid managed care delivery systems.

